Appeal by defendant, as limited by his motion, from two sentences of the County Court, Nassau County, both imposed June 24, 1977, upon his convictions of criminal sale of a controlled substance in the third and fifth degrees, upon his pleas of guilty, the sentences being concurrent terms of imprisonment of two years to life and up to three years, respectively. Sentence imposed upon the conviction of a criminal sale of a controlled substance in the fifth degree affirmed. No opinion. Sentence imposed upon the conviction of criminal sale of a controlled substance in the third degree modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration to one year. As so modified, sentence affirmed. The sentence imposed upon the conviction of criminal sale of a controlled substance in the third degree was excessive to the extent indicated herein. Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.